Citation Nr: 1550211	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  12-28 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depressive disorder and anxiety disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel
INTRODUCTION

The Veteran had a period of active duty service from November 1983 to August 1987.  He also had a dishonorable discharge for a period of service from August 1987 to November 1989.  In July 2010, the RO issued an administrative decision regarding the nature and character of the Veteran's service.  This decision was later amended in September 2010.  The September 2010 decision found that the Veteran's pattern of misconduct did not begin until after his initial obligation separation date of October 31, 1987, and as such, the dates of the Veteran's first period of service should reflect his initial obligation from November 1983 to October 1987, with an honorable discharge, and the dates of the Veteran's second period of service should be November 1987 to November 1989, reflecting a dishonorable discharge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In his substantive appeal, the Veteran requested a videoconference hearing before the Board.  Subsequently, in a September 2015 letter addressed to the Veteran's last known address, the subsequently notified the Veteran that a hearing had been scheduled for October 201,.  However, he failed report for the hearing.  He has not requested that the hearing be rescheduled or provided good cause.  Thus, his hearing requested is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The Board also notes that the Veteran had initiated appeals regarding his claims for service connection for a groin injury and whether new and material evidence had been submitted to reopen a claim for service connection.  However, he did not submit a substantive appeal following the issuance of a May 2015 statement of the case. See 38 C.F.R. § 20.202.  Accordingly, those issues no longer remain in appellate status, and no further consideration is required.

This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran has contended that he became depressed and anxious during his initial period of service in response to the death of his mother a few days prior to his graduation from "A" school and his divorce from his first wife, which he contends occurred during that first period of service.  The Veteran has submitted his mother's death certificate, which shows that her death occurred during his first period of service.  The Veteran has also claimed that he used drugs while in service as a way to deal with his depression and to adjust to life on a ship during his sea tours.  His service treatment records indicate that the Veteran was first disciplined for cocaine use in January 1986.  At that time, the Veteran reported that he used cocaine secondary to personal problems (his divorce) and as relief from his depression.  Therefore, the Board finds that that a VA examination and medical opinion are needed to determine the nature and etiology of any acquired psychiatric disorder that may be present other than PTSD.

The Board also notes that the Veteran has discussed receipt of Social Security Administration (SSA) benefits as well as workers compensation benefits.  As such, these records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  The AOJ should request a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records

3.  The AOJ should attempt to obtain any worker's compensation records referenced in the December 2009 Alabama state court documents, submitted to VA by the Veteran, as well as any relevant employment records.

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorders that may be present other than PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran's applicable period of active duty service to be reviewed for this claim is from November 1983 to October 1987.  His period of service from November 1987 to November 1989 has been characterized as dishonorable.

The Veteran has testified that he became depressed following the death of his mother while he was in service.  He submitted a death certificate showing that she died in February 1984.  The Veteran's service treatment records also show that he reported using cocaine in January 1984 secondary to depression and personal problems, to include a divorce.

The examiner should also note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify any psychiatric disorder (other than PTSD) that has been present since he filed his claim in December 2010 or within close proximity thereto.

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service, to include his mother's death and a divorce during that time.  

The examiner should also address the Veteran's drug use during his military service.  Specifically, the examiner should address the Veteran's allegation that his depression resulted from the death of his mother, his divorce, and his adjustment to sea duty and that his drug use occurred thereafter as a way to cope with his psychological problems.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be noted if any notice that was sent was returned as undeliverable.

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




